Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 16, 2020

                                     No. 04-19-00721-CV

                                    Rufina Reyes YANEZ,
                                          Appellant

                                              v.

                AMERICAN GENERAL LIFE INSURANCE COMPANY,
                                Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVK001146D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
       Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
order appellant’s brief due within 15 days of this order.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court